Appeal by defendant from a judgment of the County Court of Nassau County, convicting him of the crimes of burglary in the third degree and grand larceny in the second degree. On the burglary conviction he was sentenced to not less than ten and not more than twenty years, and on the grand larceny conviction to not less than five and not more than ten years, which sentences run concurrently. Judgment unanimously affirmed. The court did not commit error in exercising its power to change its ruling on the motion to dismiss the first count in the indictment from granting the motion to denying it. This action took place in the course of the trial and before the proceedings had come to an end. It was a proper exercise of the inherent power of the court to correct any errors in its own rulings, provided such correction be made before the termination of the trial or the proceedings. It is only in the event that an indictment or a count therein, or an information is dismissed, and such a ruling persists to and beyond the end of-the proceedings or trial, that a defendant may be deemed to have been placed in jeopardy in the event that he is again charged with that same offense. There is no merit in the other claims of alleged error. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ.